DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s declaration and amendments filed on 11/20/2020 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 3-5 and 7-14 are examined on the merits in this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (5,451,632) in view of Uchimura et al. (US 2013/0030094 A1).

Regarding claims 1, 5 and 12-14, Okumura et al. disclose a resin composition comprising a polycarbonate-polyorganosiloxane copolymer (polycarbonate resin), a fluororesin (fluoropolymer) and flame retardant (see Abstract and col. 15, line 58). The polycarbonate can be derived from bisphenol such as 2,2-bis(4-hydroxyphenyl)propane (see col. 6, lines 15-17). Accordingly, polycarbonate resin of Okumura et al. is derived from 2,2-bis(4-hydroxyphenyl)propane. The fluororesin can be polytetrafluoroethylene (see col. 12, lines 13-15). The polytetrafluoroethylene can be TLP-10-F (see col. 32, lines 3-5). The polytetrafluoroethylene TLP-10-F disclosed by Okumura et al. is identical to that utilized in the present invention (see paragraph 0102 in the published application).  
Although Okumura et al. do not disclose TLP-10F-1 has presently claimed flowability, presently claimed 30% diameter and presently claimed number average molecular weight, given that TLP-10F-1 polytetrafluoroethylene of Okumura et al. is identical to that utilized in the present invention, it is obvious or inherent that TLP-10F-1 polytetrafluoroethylene of Okumura et 
Further, Okumura et al. disclose the amount of polycarbonate-polyorganosiloxane copolymer (polycarbonate resin) is 1 to 99 wt% and the amount of fluororesin is 1 to 99 wt% (see col. 12, lines 25-31).  The flame retardant can be compounds containing halogen (halogenated-based flame retardant) (see col. 16, line 26). 
Okumura et al. disclose the use of 1 wt% of fluororesin (fluoropolymer), while the present claims require 0.75 wt% of fluoropolymer.
It is apparent, however, that the instantly claimed amount of fluoropolymer and that taught by Okumura et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of fluoropolymer disclosed by Okumura et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of fluoropolymer disclosed in the present claims is but an obvious variant of the amounts disclosed in Okumura et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Okumura et al. do not disclose amount of flame retardant. 
Uchimura et al. disclose a polycarbonate resin composition having improved flame retardancy and moldability (see Abstract). The polycarbonate resin composition comprises a polycarbonate and a halogen-containing compound type flame retardant (see paragraphs 0012 
In light of motivation for using at least 0.01 wt% of flame retardant disclosed by Uchimura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use at least 0.01 wt% of flame retardant in Okumura et al., including amount as presently claimed, in order to improve flame retardant effect and mechanical strength, and thereby arrive at the claimed invention.

Regarding claim 3, Okumura et al. disclose the flame retardant can be compounds containing halogen (halogenated-based flame retardant) (see col. 16, line 26).

Regarding claim 4, Okumura et al. disclose a halogen-based flame retardant. Given that phosphorous-based flame retardant is optional, Okumura et al. meets claim 4.

Regarding claim 7, Okumura et al. disclose the resin composition as set forth above. Okumura et al. do not disclose the resin composition is for a sheet or film.
However, the recitation in the claims that the resin composition is “for a sheet or film” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Okumura et al. disclose resin composition as presently claimed, it is clear that the resin composition of Okumura et al. would be capable of performing the intended use, i.e. for a sheet or film, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (5,451,632) in view of Uchimura et al. (US 2013/0030094 A1) as applied to claim 1 above, further in view of Zouta et al. (WO 2014/208423 A1). It is noted that when utilizing Zouta et al., the disclosures of the reference are based on US 2016/0181576 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Zouta et al. are found in US ‘576.

Regarding claims 8, 9 and 11, Okumura et al. in view of Uchimura et al. disclose the resin composition can be used as a material for molded articles (see col. 37, lines 14-17).  Okumura et al. in view of Uchimura et al. do not disclose a sheet or film. Okumura et al. in view of Uchimura et al. do not disclose flame retardant contains a phosphorous-based flame retardant. Okumura et al. in view of Uchimura et al. do not disclose a sheet or film, wherein the polycarbonate resin composition is used, which has a thickness of 30 to 200 microns. 
Zouta et al. disclose a thin sheet or film having excellent flame retardancy, thickness accuracy and appearance (see Abstract). The thin sheet or film has thickness of 0.01 to 0.25 mm, i.e. 10 to 250 microns (see Abstract). The thin sheet or sheet is molded from polycarbonate 
In light of motivation for using a phosphorus-containing flame retardant, a sheet or film having thickness of 10 to 250 microns comprising polycarbonate resin and phosphorus-containing flame retardant and a method for producing a thin film or sheet comprising the polycarbonate resin composition disclosed by Zouta et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a phosphorous-containing flame retardant, to use a sheet or film having thickness of 10 to 250 microns obtained from the resin polycarbonate composition and to use a method for producing a sheet or film comprising extrusion molding the polycarbonate resin composition in Okumura et al. in view of Uchimura et al. in order to improve flame retardancy, thickness accuracy and appearance, and thereby arrive at the claimed invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (5,451,632) in view of Uchimura et al. (US 2013/0030094 A1) as applied to claim 1 above, further in view of Hayata et al. (US 2009/0186207 cited in IDS).

Regarding claim 10, Okumura et al. in view of Uchimura et al. disclose the resin composition as set forth above. Further, Okumura et al. in view of Uchimura et al. disclose the flame retardant can be compounds containing halogen (halogenated-based flame retardant) (see col. 16, line 26). Okumura et al. in view of Uchimura et al. do not disclose a sheet or film, wherein the polycarbonate resin composition is used, which has a thickness of 200 to 500 microns. 
Hayata et al. disclose sheet made of polycarbonate resin composition having thickness of 1 mm or less, i.e. 1000 microns or less has high flowability upon molding and flame retardancy upon using (see paragraph 0086).
In light of motivation for using polycarbonate resin composition having thickness of 1 microns or less disclosed by Hayata et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use sheet having thickness of 1000 microns or less in Okumura et al. in view of Uchimura et al. in order to improve flowability upon molding and flame retardancy upon using, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered. In light of amendments, new grounds of rejections are set forth above. 

Applicants argue that Okumura discloses a resin composition comprising a polycarbonate-polyorganosiloxane copolymer (A) and a fluororesin (B), such as TLP-10F-1 (see claims 1 and 5, col. 32, lines 3-5, Table IE of Okumura). However, Okumura does not disclose the claimed content of “0.001 to 0.75% by mass” of fluoropolymer (C). Instead, Okumura teaches that the content of the fluororesin as component (B) is “99 to 1 weight %, preferably 60 to 2 weight %” (see col. 12, line 28 of Okumura). Moreover, in the working Examples, Okumura teaches a larger amount of 10-30% of fluororesin (see Table IE of Okumura). Thus, one of ordinary skill in the art would not reasonably achieve the claimed amount of “0.001 to 0.75% by mass of a fluoropolymer (C)” based upon the teachings of Okumura.
Okumura et al. disclose the amount of fluororesin is 1 to 99 wt% (see col. 12, lines 25-31). Therefore, Okumura et al. disclose the use of 1 wt% of fluororesin (fluoropolymer), while the present claims require 0.75 wt% of fluoropolymer.
It is apparent, however, that the instantly claimed amount of fluoropolymer and that taught by Okumura et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of fluoropolymer disclosed by Okumura et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of fluoropolymer disclosed in the present claims is but an obvious variant of the amounts disclosed in Okumura et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that one of ordinary skill in the art would have no reason or rationale to add a flame retardant to the composition of Okumura because the working Examples IE to 9E (containing polycarbonate-polyorganosiloxane copolymer (A) and fluororesin (B)) exhibited a good flame resistance (see Tables IE and 2E of Okumura). Thus, a prima facie case of obviousness has not been established.
However, the flame retardant of Uchimura et al. can be added to further improve flame resistance of Okumura. Further, flame retardant of Uchimura et al. also improves mechanical strength. Therefore, it would have been obvious to one of ordinary skill in the art to use 

Applicant submits that any hypothetical prima facie case of obviousness is rendered moot by the superior and unexpected results achieved by the presently claimed invention. In particular, the instant specification has demonstrated that the claimed composition containing 69 to 99.989% by mass of a polycarbonate resin (A), 0.01 to 30% by mass of a flame retardant (B), and 0.01 to 0.75% by mass of a fluoropolymer (C) exhibited superior and advantageous effects (i.e., an improvement in flame retardance and a reduction in uneven thickness). These advantageous effects are unexpected by the cited art of record. Applicant reminds the Office that evidence of an unexpected advantageous property, such as superiority in a property of the claimed composition, can rebut a prima facie obviousness (MPEP 716.02(a)(II)).
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific polycarbonate resin in specific amounts, while present claim recite any polycarbonate resin in broad amounts, (ii) the examples recite specific flame retardant in specific amounts, while the present claim recite any flame retardant in broad amounts, and (iii) the examples recite specific fluoropolymer having specific flowability and specific 30% particle diameter in specific amounts, whereas present claim has broad recitation of fluoropolymer having broad flowability and broad 30% particle diameter in broad amounts. 
Further, given that Okumura in view of Uchimura disclose polycarbonate resin composition identical to that presently claimed, it is obvious or inherent that the polycarbonate resin composition of Okumura in view of Uchimura will exhibit superior and advantageous effects (i.e., an improvement in flame retardance and a reduction in uneven thickness), absent evidence to the contrary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787